DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 4/12/2021. 

Allowable Subject Matter
2. 	Claims 1 – 18 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Narula et al. (US PG Pub 2014/0107220 A1). 
Narula et al. teach the novel fragrance compound of octahydro-4,7-methano-1H-indene-5-acetaldehye, having the following formula:


    PNG
    media_image1.png
    133
    186
    media_image1.png
    Greyscale


An exemplary structure of the claimed invention is:


    PNG
    media_image2.png
    176
    175
    media_image2.png
    Greyscale

The difference between the claimed compound and the compound of Narula et al. is the attachment of the side chain to the five membered ring.  
Narula et al. do not teach or fairly suggest the claimed fragrance formulation, fragranced product, or the method of improving, enhancing or modifying a fragrance formulation, wherein the fragrance formulation or product comprises, in particular, any of the claimed fragrance compounds. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763